Name: COMMISSION REGULATION (EC) No 1943/96 of 8 October 1996 altering the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: Europe;  trade policy;  processed agricultural produce;  international trade
 Date Published: nan

 No L 255/ 16 ( ENI Official Journal of the European Communities 9 . 10 . 96 COMMISSION REGULATION (EC) No 1943/96 of 8 October 1996 altering the export refunds on milk and milk products export refunds for the products listed in the Annex hereto should be altered to the amounts set out therein , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 1587/96 (2), and in particular Article 17 (3) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EC) No 1 855/96 (3), as amended by Regulation (EC) No 1918/96 (4); Whereas it follows from the application of the detailed rules contained in amended Regulation (EC) No 1855/96 to the information known to the Commission that the HAS ADOPTED THIS REGULATION: Article 1 The export refunds to in Article 17 of Regulation (EEC) No 804/68 on products exported in the natural state, as fixed in the Annex to amended Regulation (EC) No 1855/96 are hereby altered, in respect of the products set out in the Annex hereto, to the amounts set out therein . Article 2 This Regulation shall enter into force on 9 October 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 October 1996. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 148 , 28 . 6 . 1968 , p . 13 . I1) OJ No L 206, 16 . 8 . 1996, p. 21 . ( 3) OJ No L 246, 27. 9 . 1996, p . 13 . ' «) OJ No L 252, 4. 10 . 1996, p . 14 . 9 . 10 . 96 EN Official Journal of the European Communities No L 255/ 17 ANNEX to the Commission Regulation of 8 October 1996 altering the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund (**) Product code Destination (*) Amountof refund (**) 0406 30 10 100 + 0406 30 10 750 037 0406 30 10 150 037  039 039  099 31,78 099 5,885 400 31,78 400 5,885 ... 47,66 ... 8,824 0406 30 10 800 037 0406 30 10 200 037  039 039  099 31,78 099 12,55 400 31,78 400 12,55 ... 47,66 ... 18,82 0406 30 31 100 +  0406 30 10 250 037  0406 30 31 300 037 039  039 099 12,55 099 5,885 400 12,55 400 5,885 ... 18,82 ... 8,824 0406 30 10 300 037  0406 30 31 500 037 039  039  099 18,41 099 12,55 400 18,41 400 12,55 « ». 27,62 ... 18,82 0406 30 10 350 037  0406 30 31 710 037  039  039  099 12,55 099 12,55 I 400 12,55 400 12,55 ».. 18,82 ... 18,82 0406 30 10 400 037  0406 30 31 730 037  039  039  099 18,41 099 18,41 400 18,41 400 18,41 ... 27,62 ... 27,62 0406 30 10 450 037  0406 30 31 910 037  039  039  099 26,79 099 12,55 400 26,79 400 12,55 ... 40,18 ... 18,82 0406 30 10 500 +  0406 30 31 930 037  0406 30 10 550 037  039  039  099 18,41 099 12,55 400 18,41 400 12,55 ... 27,62 ... 18,82 0406 30 31 950 037  0406 30 10 600 037  039  039  099 26,79 099 18,41 400 26,79 400 18,41 ... 40,18 ... 27,62 0406 30 39 100 +  0406 30 10 650 037  0406 30 39 300 037  039  039  099 26,79 099 12,55 400 26,79 400 12,55 ... 40,18 ... 18,82 0406 30 10 700 037  0406 30 39 500 037  039  039  099 26,79 099 18,41 400 26,79 400 18,41 ... 40,18 ... 27,62 No L 255/18 EN Official Journal of the European Communities 9 . 10 . 96 Product code Destination (*) /TT, , Product codeof refund ( ) Destination (") Amount of refund (") 0406 30 39 700 037  0406 30 39 950 037 039  039  099 26,79 099 31,78 400 26,79 400 31,78 ... 40,18 ... 47,66 0406 30 39 930 037  0406 30 90 000 037  039  039  099 26,79 099 31,78 400 26,79 400 31,78 I ... 40,18 * * * 47,66 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). However, '099 ' covers all destination codes from 053 to 096 inclusive . For destinations other than those indicated for each 'product code ', the amount of the refund applying is indicated by ***. Where no destination (' + ') is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2) and (3). (") Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed . NB: The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24 . 12. 1987, p. 1 ), as amended.